Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 28 October 1776
From: Livingston, Henry Beekman
To: Washington, George

 

Sr
New Haven Octr 28th 1776.

After having with the greatest Impatience waited the Arrival of the Whale Boats and Vessels that were to have been employed in the Long Island Expedition I find myself at Length disappointed. Colonel Mc: Intosh having Marched two of the Regiments that were allotted for the Purpose to Head Quarters so that the Original Plan must of Necessity fall through as the Force we have left is Inadequate to the under[ta]keing. Colonel Richmond’s Regiment has only Three Hundred Men, and my Detatchment together with Part of Colonel Smith’s Regiment that have Joined me amount to about two Hundred The Term of Inlistment for Colonel Richmonds Regiment will be elapsed in ten Days. However we will not be Quite Disappointed but will make an attempt to Disperse the Recruits inlisting for General How on Long Island If our Orders extended to burning the Hay Grain and whatsoever we conceived might be of advantage to the Enemy, I immagine we might Distress them a little But this Governour Trumbull will not Authorise, Colonel Richmond (to whome he has given the Command) to Execute. I had not the least Item of Colonel McIntoshes being Recalled untill my arrival at this Place. If the weather permits I fancy we shall be to morrow Night on Long Island tho I don’t think under the Restrictions laid on us anything of Great Consequence Can be Atcheived. I should have waited Your Excellencies Orders at this Place had I not Received Express ones from Governour Trumbull to Repair to Long Island among the Few of Colonel Smith’s Regiment that have Joined Me there are almost as many Officers as men and about Twenty Volunteers, some of whome I have employed in Order to Collect Men on the East end of Long Island. Our Success at Landing will be Communicated to your Excellency as soon as Effected. The enclosed is a Copy of an Order from Governour Trion To the People of Suffolk County. I hope we shall be Time enough to Prevent its Effects. The Original, I have not yet been able to lay my hands upon. I have some Reason to believe the Militia in General will Join us on Landing. they have been so much Harrassed and Imposed upon by the Enemy that they now wish to throw off the Yoke. I Remaine Your Excellencies Most Obt Humble Sert

Henry B: Livingston

